Citation Nr: 0010762	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  99-03 771A	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 22, 1975, Board of Veterans' Appeals 
decision, denying a disability rating in excess of 20 percent 
for Guillain-Barre Syndrome, should be revised or reversed on 
the grounds of clear and unmistakable error.

2.  Whether an August 18, 1995, Board of Veterans' Appeals 
decision, denying a claim of clear and unmistakable error in 
an October 5, 1973, rating decision, should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1969 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant alleging 
clear and unmistakable error in Board decisions dated in 
April 1975 and August 1995.


FINDINGS OF FACT

1.  An October 5, 1973, rating decision reduced the 
appellant's combined disability rating from 50 percent to 20 
percent, finding evidence of improvement at a VA examination, 
and no disability involving the upper extremities.

2.  An April 22, 1975, Board decision denied an increased 
rating for the appellant's service-connected disability.  The 
Board decision subsumed the prior October 1973 rating 
decision.

3.  The April 22, 1975, Board decision denying an increased 
evaluation for Guillain-Barre Syndrome was supported by the 
evidence then of record.

4.  An August 18, 1995, Board decision denied a claim of 
clear and unmistakable error in the October 1973 rating 
decision and April 1975 Board decision.

5.  The August 18, 1995, Board decision declining to review a 
claim of error in an October 1973 rating decision due to the 
Board's subsuming decision of April 22, 1975, was supported 
as a matter of law at the time of its August 18, 1995 
publication.



CONCLUSIONS OF LAW

1.  The April 22, 1975, Board decision concluding that the 
appellant did not meet the criteria for a combined rating in 
excess of 20 percent was not clearly and unmistakably 
erroneous (CUE).  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 
1999); 38 C.F. R. §§ 3.105(e), 3.344, 4.120-4.124a (1974); 
38. C.F.R. §§ 20.1401-1411 (1999).

2.  The August 18, 1995, Board decision, concluding that 
there was no basis in law to find CUE in the October 1973 
rating decision and was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7111(a); 38 C.F.R. §§ 
20.1401-1411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant served on active duty from May 1969 to March 
1970.  A review of his service medical records (SMRs) reveals 
that he had an insidious onset of numbness, stiffness and 
clumsiness in both legs in July 1969.  This progressed to his 
hands over the next several days.  The appellant was 
evaluated and treated over a period of time following the 
onset of his illness.  He eventually underwent evaluation and 
medical board proceedings at the Naval Hospital, Great Lakes, 
Illinois, in January 1970.  The appellant showed definite 
improvement from his admission.  However, the medical board 
findings reported that, at the time of the board, the 
appellant complained of numbness and paresthesias of the 
hands and tightness in the backs of the legs.  There was some 
weakness of the proximal leg muscles noted on climbing stairs 
and arising from a squat.  The appellant also noted early 
fatigue after walking long distances.  He had a mild slapping 
gait of bilateral foot drop.  Hopping was done clumsily 
bilaterally.  Individual muscle testing revealed a slight 
weakness of the wrist and ankle extensors bilaterally but no 
muscle atrophy was noted.  The deep tendon reflexes were 
absent throughout except for the abdominal cutaneous 
reflexes.  There was a sensory deficit to the mid-calf and 
elbow regions bilaterally. The appellant's diagnosis was 
polyradiculitis, acute (Landry-Guillain-Barre Syndrome 
(GBS)).

The appellant was then determined to be disabled by action of 
a Physical Evaluation Board (PEB) with the following 
disabilities:  (1) incomplete paralysis of all radicular 
groups, bilateral, mild, 20 percent for upper and lower 
extremities (rated under Diagnostic Code 8513); (2) 
incomplete paralysis of sciatic nerve, bilateral, mild, 10 
percent for each lower extremity (rated under Diagnostic Code 
8520); (3) incomplete paralysis of the anterior crural nerve, 
mild, bilateral, 10 percent for each lower extremity (rated 
under Diagnostic Code 8526); and, (4) incomplete paralysis of 
the obturator nerve, bilateral, mild, noncompensable rating 
for each lower extremity (rated under Diagnostic Code 8528).  
A bilateral factor of 5.8 was applied and the appellant's 
total combined disability was determined to be 60 percent.  
He was then placed on the temporary disability retired list 
(TDRL), effective March 1970.  The appellant was scheduled 
for an examination in July 1971.

The appellant originally sought service connection in 
November 1969; however, he was still on active duty at that 
time.  His claim was then noted as received in March 1970 
following his discharge from service.  In a rating decision 
dated in April 1970, the appellant was granted service 
connection for polyradiculitis, acute (Landry-GBS), 
manifested by incomplete paralysis of all radicular groups, 
bilateral sciatic, anterior crural and obturator nerves.  The 
appellant was assigned a 100 percent convalescent rating, and 
it was noted that the rating would be reevaluated after six 
months.  He was notified of this action in April 1970.

The appellant was afforded a VA examination in September 
1970.  A VA Form 21-2545, filed at that time, recorded that 
the appellant complained of tingling and numbness in his 
hands and feet, some clumsiness in hands, and that his feet 
ached after standing for awhile.  His strength was not down 
too much.  The appellant did not feel any real change in 
condition had occurred since his discharge.  He still became 
"more than normally winded" with physical exertion.  The 
examiner noted a diagnosis of old GBS with residual mild 
sensory neuropathy [of the] hands and feet.

Also of record at that time was a hospital summary from the 
VA hospital in Iowa City, Iowa, dated in October 1970.  
However, the summary pertained to treatment for an unrelated 
condition and contained no information pertinent to the 
appellant's service-connected disability.

In a rating decision, dated in October 1970, the appellant's 
disability was reduced to a combined rating of 40 percent.  
He was rated under Diagnostic Code 8618 for neuritis of the 
circumflex nerve, and under Diagnosis Code 8620 for neuritis 
of the sciatic nerve, bilaterally in both cases.  While the 
individual ratings were not contained in the rating decision, 
it can be deduced from the total combined rating that the 
appellant was rated at 10 percent for each extremity and a 
bilateral factor of 3.4 applied to reach the 40 percent 
combined rating.  The appellant was notified of the rating 
that same month.

A Deferred Rating Decision, dated in January 1971, indicates 
that a notice of disagreement (NOD) was received from the 
appellant in October 1970 that disputed the October 1970 
reduction in disability rating.

The appellant was afforded another VA examination in March 
1971.  As part of the examination, he was also afforded 
electromyography (EMG) evaluation.  The EMG was interpreted 
to show no significant abnormalities in the muscles/nerves 
tested, except for borderline abnormal/normal evoked 
responses.  Amplitude of evoked responses was "borderline" 
low.  The examiner commented that the results were not the 
typical "ENMG" picture of GBS.  The neurology examination 
report indicated that the appellant said that his symptoms 
were very severe in 1969 and mild at the time of the 
examination.  The examiner reported that the sensory 
examination was within normal limits.  The diagnosis was 
previous history of GBS, presently appearing as asymptomatic.  
The examiner commented that he was uncertain as to how the 
crural nerve was tested.  The examiner further commented that 
all cutaneous nerves of the lower "_____" appeared intact 
and motor strength [was] very good.

In a rating decision, dated in May 1971, the RO increased the 
appellant's total combined disability rating to 50 percent.  
The RO determined that the medical evidence revealed areas of 
numbness and tingling in all the extremities.  Accordingly, 
the RO provided ratings under Diagnostic Code 8613 for 
neuritis of all radicular groups, bilateral, and Diagnostic 
Code 8260, for neuritis of the sciatic nerve, bilateral.  The 
rating decision broke down the rating as 20 percent for each 
upper extremity and 10 percent for each lower extremity, with 
a bilateral factor of 4.8.  The residual rating was made 
effective as of September 11, 1970.  The rating decision also 
noted that a future examination would be conducted in August 
1973.

In December 1971, the RO received notice from the Department 
of the Army that the appellant's TDRL status was being 
terminated, that he was being discharged with severance pay 
for a 10 percent disability, and that the effective date was 
December 31, 1971.

In August 1973, the appellant was afforded a VA neurology 
examination.  The examiner recorded the appellant's history 
of GBS in 1969 with resultant involvement of lower and upper 
extremities.  The examiner further noted that the appellant 
was attending school and had trouble only when he must work 
for prolonged periods of time.  Upper extremity muscle 
strength was judged to be 100 percent.  The examiner reported 
his findings from his physical examination and provided a 
diagnosis of post infectious polyneuropathy - GBS, resulting 
in mild motor residual to lower extremity [sic].

As a result of the August 1973 examination results, the RO 
took action to reduce the appellant's disability rating to 20 
percent, for neuritis of the sciatic nerve under Diagnostic 
Code 8620.  The RO noted that the results of the latest 
examination showed no disability in the upper extremities.  
The appellant's reduction was to become effective on January 
1, 1974.  The appellant was notified of the RO's action in 
October 1973.

The appellant submitted a NOD that was received in January 
1974.  He felt that his latest VA examination was not 
complete as the examiner ordered x-rays of his head and then 
a 20 minute talk and examination by the examiner.  He noted 
that no "EEG" was done.  He further stated that the VA 
examiner did not believe there was any reason to lower his 
disability rating.  He added that he had not felt any 
improvement in the last three years.  

The appellant submitted his substantive appeal in June 1974.  
He also submitted a copy of a medical evaluation from Steven 
R. Jarrett, M. D.  Dr. Jarrett noted the appellant's history 
of GBS.  He reported that the appellant said that he could 
"do everything he wants to do, however, he finds that his 
arms and legs fatigue more readily than normal...."  Dr. 
Jarrett further reported that the appellant said that he had 
"numbness and paresthesias occasionally of the 10 fingers 
and the soles and lateral aspects of both feet."  The 
physical examination revealed no noticeable muscle atrophy.  
The appellant had good muscle power throughout on manual 
muscle testing.  Sensory examination was reported as 
unremarkable, including vibratory and position sense in the 
lower extremities.  There were no pathological reflexes.  The 
deep tendon reflexes were 1+ throughout and had to be 
obtained with reinforcement at the patellas.  Nerve 
conduction studies were performed on the left and right 
median, ulnar, peroneal and posterior tibial nerves.  These 
were all normal with the exception of the left peroneal 
nerve, and left posterior tibial nerve.  Dr. Jarrett's 
impression was that there was electrical evidence of residual 
neuropathy involving the left peroneal and left posterior 
tibial nerves.  A copy of the nerve conduction test report 
was attached to Dr. Jarrett's evaluation.

The appellant was afforded a VA neurology examination in 
September 1974.  The examiner noted the appellant's past 
history of GBS.  Also by way of history, the examiner noted 
that the appellant had had persistent numbness of hands, and 
feet, paresthesias, as well as difficulty with his balance at 
night.  The appellant said that these problems were still 
present with some residual weakness of distal extremities and 
difficulty with position sense at night.  The physical 
examination reported that motor strength was 100 percent 
throughout.  Pinprick sensory examination reported the hands 
at 80 percent and the feet at 50 percent.  Vibratory 
sensation was decreased in the lower extremities.  Sensory 
examination was reported as otherwise normal.  Deep tendon 
reflexes were 1+ at the elbows, 2+ at the knees, and 0-1 at 
the ankles.  The examiner's diagnosis was status post GBS by 
history.  Hyporeflexia and sensory changes as described.  The 
examiner added that paresthesias, which were the appellant's 
chief complaint, could not be evaluated.  There were no motor 
deficits on physical examination.

In October 1974, the RO issued a confirmed rating decision, 
which continued the appellant's disability rating at the 20 
percent level.

The April 1975 Board decision styled the issue as an 
increased rating for GBS.  The decision reviewed the August 
1973 and September 1974 VA examinations, along with Dr. 
Jarrett's evaluation.  The determination was that the 
evidence did not meet the criteria for an increased rating 
above the then current 20 percent rating.  

The appellant submitted a claim for a restoration of his 50 
percent rating, based on clear and unmistakable error (CUE) 
under 38 C.F.R. § 3.105(a) in 1989.  During 1990 the 
appellant submitted several evaluations from private 
physicians expressing opinions regarding the appellant's 
current condition, as well as in 1973-1975.  He was also 
afforded a VA examination in January 1991, as well as nerve 
conduction testing.  

The August 1995 Board decision, in addressing the appellant's 
claim of CUE in his prior reduction, noted that the October 
1973 rating decision had been subsumed in the April 1975 
Board decision.  As a result, the April 1975 Board decision 
was final in regard to the reduction and there was no legal 
basis, at that time, to collaterally attack the Board's 
decision.  Accordingly, the appellant's CUE claim was denied 
as a matter of law.  However, based upon the results of the 
January 1991 VA medical examination, the appellant's 
disability rating was increased.  He was determined to have 
residual disabilities in his upper extremities, which met the 
criteria for 20 percent ratings for each upper extremity.  He 
was also determined to meet the criteria to maintain his 10 
percent rating for each of his lower extremities.  

II.  Analysis

Under previous law, a claimant was precluded from 
collaterally attacking a prior final Board decision.  Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994) (holding that 
the CUE review authority of 38 C.F.R. § 3.105(a) related only 
to review of agency of original jurisdiction decisions and 
not those of the Board).  Further, a claimant was also 
precluded from collaterally attacking a prior final Board 
decision by alleging clear and unmistakable error in a rating 
decision that was subsumed in that decision.  Duran v. Brown, 
7 Vet. App. 216, 224 (1994).  However, effective November 21, 
1997, under the provisions of Pub. L. No. 105-111, 111 Stat. 
2271 (codified at 38 U.S.C.A. §§ 5109A, 7111 (West Supp. 
1999)) challenges to decisions of the Board on the grounds of 
clear and unmistakable error are now permitted.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of clear and unmistakable error.  64 Fed. Reg. 
2139-41 (1999).  They are codified at 38 C.F.R. §§ 20.1400-
1411 (1999).  

In February 1999, the appellant, through his representative, 
filed a motion with the Board to revise the April 1975 and 
August 1995 Board decisions based on CUE.  In the motion, the 
appellant argues that the rating decision of October 5, 1973, 
was in error because the evidence of record demonstrated that 
the appellant's disability was manifested in both his upper 
and lower extremities, thereby requiring a continuation of 
his then 50 percent rating.  The motion further argues that 
the April 1975 Board decision was clearly and unmistakably 
erroneous in "failing to consider and utilize the applicable 
laws and regulations that existed at the time of the Board's 
decision."  The motion specifically cited that, proper 
application of the provisions of 38 C.F.R. § 4.124a, 
prevented a reduction of the appellant's disability rating.  
Therefore, the April 1975 Board decision was in error.  
Likewise, the motion argues that the August 1995 Board 
decision was in error by concluding that the October 1973 
rating decision, and April 1975 Board decision could not be 
collaterally attacked as a matter of law.  

In September 1999, the appellant's representative submitted 
additional argument in support of his motion.  In addition to 
the prior argument advanced regarding the sufficiency of the 
evidence in 1973 to maintain the prior disability rating, the 
supplemental filing argued that the Board failed to properly 
apply the provisions of 38 C.F.R. § 3.344.  Specifically, the 
argument focuses entirely on the application of 38 C.F.R. 
§ 3.44(a) which pertains to examination reports indicating an 
improvement in a disability.  The supplemental filing further 
argues that the reduction in rating was void ab initio 
because VA failed to observe the applicable laws and 
regulations in making the reduction.

A.  April 1975 Board Decision

The applicable regulation for a definition of CUE in a Board 
decision, is found at 38 C.F.R. § 20.1403 (1999).  It was 
adopted based upon rulings by the United States Court of 
Appeals for Veterans Claims (Court).  See 64 Fed. Reg. 2136 
(1999).  The regulation provides that:

(a) General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be review-(1) General.  
Review for [CUE] in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made...

* * * * *
(c) Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d) Examples of situations that are not 
[CUE]...

	* * * * *

	(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  [CUE] does 
not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

38 C.F.R. § 20.1403.  See also Fugo v. Brown, 6 Vet. App. 40, 
44 (1993); and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-4 (1992)).

At the outset, the Board reiterates that, whenever 
adjudicating a claim of CUE in a prior decision, only that 
evidence that was of record at the time of the disputed 
decision may be considered in adjudicating the claim.  
(Except for Board decisions issued after July 21, 1992).  
Evidence added to the record, subsequent to a disputed 
decision, is not for consideration in reviewing the propriety 
of the disputed decision.  In this case, the Board notes that 
the veteran subsequent to the April1975 decision submitted 
several medical evaluations that are at odds with the 1973 
rating decision and 1975 Board decision in regard to the 
interpretation of the medical evidence.  As those evaluations 
were not of record at the time of the disputed decisions, 
they cannot be considered in adjudicating the issue of CUE in 
the 1973 and 1975 decisions.  38 C.F.R. § 20.1403(a), (b).  
Damrel, 6 Vet. App. at 245-6.

In determining whether there was CUE in the April 1975 Board 
decision, the Board notes that the appellant was placed on 
the TDRL and discharged from service in March 1970 with a 
combined disability rating of 60 percent.  He was reevaluated 
in 1971, his disability rating was reduced to 10 percent, and 
he was permanently discharged with severance pay.  While the 
medical evidence used to make this determination is not of 
record, it is clear that the Army determined that the 
appellant's disability had shown a significant improvement, 
such that he was given a final disability rating of 10 
percent as compared to the prior 60 percent rating.

The appellant was granted service connection by VA in April 
1970 and assigned a convalescent, or temporary, rating of 100 
percent.  When he was reevaluated in September 1970, he was 
noted to have mild sensory neuropathy in his hands and feet.  
His combined rating was 40 percent, with a 10 percent rating 
assigned to each extremity in October 1970.  The appellant 
disagreed with this decision and was afforded a new VA 
examination in March 1971, along with EMG studies.  Although 
the examiner said that the appellant's GBS was asymptomatic, 
the RO increased the appellant's combined rating to 50 
percent by assigning separate 20 percent ratings for his 
upper extremities.

In August 1973, the VA examination reported that the 
appellant had mild motor residuals only in his lower 
extremities.  In October 1973, his rating was reduced to 20 
percent, for mild involvement of the lower extremities.  The 
appellant disputed the finding and reduction and provided 
medical evidence from Dr. Jarrett.  However, Dr. Jarrett's 
evidence further proved the justification of the reduction, 
both by physical examination and the results of nerve 
conduction tests.  The tests revealed electrical evidence of 
residual neuropathy involving the left peroneal and left 
posterior tibial nerves.  Nerves that are in the leg.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1184, 1194 (26th ed. 
1995).  There was no objective evidence of any type of 
neuropathy involving nerves of the arms.  There was a 
subjective complaint from the appellant of numbness and 
paresthesias occasionally of the fingers.  The September 1974 
VA examination recorded 100 percent motor strength throughout 
for the motor examination.  There was 80 percent of the hands 
to pinprick for sensation.  The examiner noted that 
paresthesias was the appellant's chief complaint and could 
not be evaluated.  However, he added that there were no motor 
deficits on physical examination.

The regulations in effect at the time regarding disabilities 
involving neurological conditions are to be found at 38 
C.F.R. §§ 4.120-4.124a (1974).  Under the heading for 
Diseases of the Peripheral Nerves, the regulation provided:

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  The ratings for the peripheral 
nerves are for unilateral involvement; 
when bilateral, combine with application 
of the bilateral factor.  

38 C.F.R. § 4.124a (Emphasis added).  

In applying the regulation to the evidence of record, it must 
be pointed out that, prior to the decision by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the ROs were 
permitted to rely on their own medical conclusions concerning 
the evidence of record, particularly where, as here, the 
composition of the rating board included a physician.  
Moreover the Board, in April 1975, found no basis to support 
a disability involving the upper extremities, thereby not 
allowing for an increase in the appellant's 20 percent 
rating, or restoring his prior disability rating.  The three-
member panel of the Board which signed the decision included 
a medical doctor.

In assessing the appellant's evidence of record, the 
pertinent regulations, and the appellant's arguments, the 
Board finds that the objective medical evidence of record can 
reasonably be interpreted to support the outcome reached.  
The appellant has styled his CUE claim to say that because he 
had subjective complaints of paresthesias, and decreased 
pinprick, that he met the criteria for ratings for his upper 
extremities under the rubric of his disability being "wholly 
sensory."  However, the appellant has failed to show that 
reasonable minds could not differ in their interpretation of 
the evidence as it relates to whether or not he suffered from 
a disability of the upper extremities.  The appellant's own 
medical evidence of 1974 demonstrated objective impairment of 
the lower extremities with no objective evidence of upper 
extremity impairment and no finding to that effect.  The 
August 1973 VA examination had essentially the same finding.  
The September 1974 VA examination noted that the appellant 
had subjective complaints of paraesthesia of the hands that 
could not be evaluated.  In short, the weight assigned to 
certain evidence is at issue in this case and not the proper 
application of the regulation.  Accordingly, the Board finds 
that the actions of the RO in October 1973 and the Board in 
April 1975 do not constitute CUE insofar as it relates to the 
rating assigned for the appellant's disability.  38 C.F.R. 
§§ 20.1403(a), (d)(3).

Application of 38 C.F.R. § 3.344

In regard to the appellant's argument that the Board, and the 
RO, failed to properly apply 38 C.F.R. § 3.344(a) (1974), in 
making and approving the reduction in disability rating, the 
Board must find that there is no evidence to support a 
finding of CUE.  

At the outset, the Board does not find that the regulation, 
as cited, was pertinent to the appellant's claim.  The 
appellant's disability was one that was not stable at the 
time of his temporary retirement from the Army as evidenced 
both by the Army's action of placing him on the TDRL and by 
the original VA rating action in April 1970 which assigned 
only a convalescent rating.  Further, the Army reevaluated 
the appellant in 1971 and reduced his rating to 10 percent.  
VA also reevaluated his disability and reduced his rating to 
50 percent in May 1971 with notice that he would be examined 
again in August 1973.  The Board finds that there is clear 
evidence that the appellant's disability was not stabilized 
as of the May 1971 rating and required future evaluation.

In addition, the appellant's 50 percent rating was not in 
effect for 5 years prior to its reduction.  The effective 
date for the beginning of his 50 percent rating was September 
11, 1970.  The effective date, as of October 1973, for his 
reduction was January 1, 1974, clearly not a even a 4-year 
period.  In light of the evidence of the instability of the 
appellant's disability at that time and the fact that the 
rating was in effect for less than 5 years, the Board finds 
that 38 C.F.R. § 3.344(c) governed.  This regulation stated 
that section 3.344(a) applied to ratings that have continued 
for long periods at the same level (5 years or more).  
Section 3.344(c) added that section 3.344(a) did not apply to 
disabilities, which had not become stabilized and were likely 
to improve.  (Emphasis added).  Further, reexaminations that 
disclosed improvement, physical or mental, in these 
disabilities would warrant reduction in rating.  38 C.F.R. 
§ 3.344(c) (1974).  In light of the instability of the 
appellant's disability as of 1973, and the fact that the 
rating had been in effect for less than 5 years, the Board is 
compelled to find that there was no CUE in the RO's actions 
in October 1973 or the subsequent Board affirmance in April 
1975 in not specifically applying 38 C.F.R. § 3.344(a) to the 
rating reduction issue in this case.  Cf. Brown v. Brown, 5 
Vet. App. 413, 417 (1993).

The April 22, 1975 Board decision was not clearly and 
unmistakably erroneous.

B.  August 18, 1995 Board Decision

The appellant also alleges CUE in the Board decision dated in 
August 1995.  This claim is premised on the prior claim that 
there was CUE in the April 1975 Board decision.  

The Board notes that, at the time of the August 1995 Board 
decision, RO decisions that were subsumed in a final Board 
decision were not subject to collateral attack for claims of 
CUE.  Duran, 7 Vet. App. at 224.  Moreover, at the time of 
the August 1995 Board decision, there was no legal authority 
to collaterally attack a prior final Board decision for 
claims of CUE.  Smith, 35 F.3d at 1527.  It is only with the 
recent statutory revisions, as discussed previously, that 
such claims have attained status under the law.

At the time of the August 1995 Board decision, the October 
1973 rating decision was subsumed by the April 1975 Board 
decision as a matter of law.  Therefore, the Board can find 
no basis to support the appellant's claim of CUE in the 
August 1995 Board decision.  38 C.F.R. § 20.1403(e).  


ORDER

The appellant's motion is denied.



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 


